Case: 2:21-mj-00593-EPD Doc #: 1 Filed: 09/13/21 Page: 1 of 8 PAGEID #: 1

AO 9T (Rev, 08/09) Criminal Complaint EC

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

United States of America )
v. ) i
James A. Sabolick ) Case No) A * Y) : THD
7415 Germantown Road ) C}
Lower Salem, Ohio 45745
—_ Defendant(s)
CRIMINAL COMPLAINT

|, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of July 2021 in the county of Washington _ inthe
Southern _ District of Ohio ___ , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 2251(a) Production of child pornography: use of a minor engaged in sexually explicit
conduct for the purpose of producing a visual depiction of such conduct
18 U.S.C, 2252(a)(4)(B) Possession of visual depictions of minors engaged in sexually explicit activity
18 U.S.C. 2423(b) Travel with the intent to engage in illicit sexual conduct with a minor.

This criminal complaint is based on these facts:

See attached affidavit incorporated herein by reference

@ Continued on the attached sheet.

 

 

SA Kyle Galbreath, HSI

Printed name ane title

Sworn to before me and signed in my presence.

Date: __ September 13, 2021 _

  

City and state: __ Columbus, Ohio __ Elizabeth A. Preston Deavers, U7S-
Printed name and title
Case: 2:21-mj-00593-EPD Doc #: 1 Filed: 09/13/21 Page: 2 of 8 PAGEID #: 2

    
  
  

“4 WAS ae iO
EES AVES
Reels Sayvaet nodet A Neadhsitl
) igus oreanigald gatnte bodiall

  
Case: 2:21-mj-00593-EPD Doc #: 1 Filed: 09/13/21 Page: 3 of 8 PAGEID #: 3

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

In the matter of:
United States of America : Case No.:

v. :
James A. Sabolick :
7415 Germantown Road : Magistrate Judge Deavers
Lower Salem, Ohio 45745 :

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Kyle Galbreath (Your Affiant), a Special Agent with Homeland Security

 

Investigations (HSI), being duly sworn, hereby depose and state:

1. I, Special Agent Kyle Galbreath (your affiant), make this affidavit in support of a criminal
complaint to arrest for violations of Title 18 United States §§ 2251(a), 2252(a)(4)(B), and
2423(b) — the production and possession of child pornography, and travel with intent to
engage in illicit sexual conduct. The statements contained in this affidavit are based in part
on information and analysis provided by law enforcement agents; written reports about this
and other investigations that ] have received and your affiant’s personal knowledge and
findings during the investigation. Since this affidavit is being submitted for the limited
purpose of securing a criminal complaint and arrest warrant, your affiant did not include each
and every fact known concerning this investigation. Your affiant did not withhold any
information or evidence that would negate probable cause. Your affiant set forth only the
facts that are believed to be necessary to establish probable cause that James SABOLICK
committed the violations listed above.

2. Ihave been employed as a Special Agent (SA) with the United States Department of
Homeland Security (DHS), Immigration and Customs Enforcement (ICE), Homeland
Security Investigations (HSI) since February 2019, and am currently assigned to the
Assistant Special Agent in Charge (ASAC) Columbus, Ohio office. [ have successfully
completed the Criminal Investigator Training program and the HSI Special Agent Training
program at the Federal Law Enforcement Training Center in Glynn County, Georgia. Prior to
my employment with HSI, I had been employed with the DHS, Customs and Border
Protection (CBP), Office of Border Patrol (USBP) from November 2009 to February 2019.
In addition, I have received a bachelor’s degree in Criminal Justice from Grand Valley State
University in Allendale, Michigan.

3. As part of my duties as a Special Agent, I investigate criminal violations relating to human
trafficking. Also, I am authorized to investigate criminal violations relating to child
exploitation and child pornography violations, including the illegal production, distribution,

]
Case: 2:21-mj-00593-EPD Doc #: 1 Filed: 09/13/21 Page: 4 of 8 PAGEID #: 4

10.

transmission, receipt, and possession of child pornography, in violation of 18 U.S.C. §§
2251, 2252, and 2252A.

On July 24, 2021, at approximately 3:12am, the Marietta Police Department (MPD) initiated
a traffic stop on 1-77 South in Marietta, Ohio on a 2004 Mercury Mountaineer, bearing Ohio
registration JFS4611. The driver of that SUV, now known as James A. SABOLICK,
continued driving away from MPD, crossing over a bridge before ultimately coming to a stop
in the state of West Virginia.

After stopping SABOLICK’s vehicle, MPD approached the SUV and observed an individual
attempting to conceal themselves in the backseat. When asked if anyone else was inside the
SUV, SABOLICK initially indicated he was alone. He ultimately then admitted that there
was another individual inside the vehicle. MPD identified that individual as a 17-year-old
female (hereinafter referred to as Minor Victim).

Law enforcement with the Southeastern Ohio Human Trafficking Task Force (SOHTTF)
from the Washington County Sheriff's Office (WCSO) then arrived on scene and an initial
interview with Minor Victim was conducted. In that interview, Minor Victim confirmed that
she and SABOLICK had been having sex, indicating that this had occurred five or more
times. WCSO learned in the early morning hours of July 24, 2021, Minor Victim had snuck
out of her residence in Walker, West Virginia to have sex with SABOLICK. Minor Victim
confirmed that SABOLICK picked her up near her residence in West Virginia and then
subsequently took her to a cabin located near his residence in Ohio.

SABOLICK was then placed under arrest for Obstructing Official Business and Failure to
Signal. Recovered on his person was a Samsung cellphone in a blue case, an Apple iPhone
in a black case and a USB flash drive.

Upon his arrest, SABOLICK was interviewed by WCSO. After being read his Miranda
rights, SABOLICK told law enforcement that the Minor Victim was 17 years old. He
admitted he “went down [to West Virginia] and got her” and stated that he then took Minor
Victim to a hunting cabin near his residence. He also admitted to receiving nude pictures of
the Minor Victim in the past as well as possessing nude pictures of the Minor Victim on his
cellphone.

SABOLICK then consented to a search of his Samsung cellphone. During a cursory review
by WCSO, several photographs depicting Minor Victim nude were observed. The
investigation revealed that those photographs of Minor Victim observed were taken at the
hunting cabin SABOLICK had referenced, located at 300 Coon Run Road in Lower Salem,
Ohio, which is located in the Southern Judicial District of Ohio.

On July 24, 2021, a forensic interview of Minor Victim was completed. During that
interview, Minor Victim stated that around midnight, SABOLICK picked her up from her
residence in Walker, West Virginia and took her to a cabin in Ohio (later identified as 300

2
Case: 2:21-mj-00593-EPD Doc #: 1 Filed: 09/13/21 Page: 5 of 8 PAGEID #: 5

11.

12.

13.

14.

15.

16.

Coon Run Rd. Lower Salem, Ohio). While at the cabin on Coon Run Road, Minor Victim
stated that she and SABOLICK engaged in oral, vaginal, and anal sex. Minor Victim also
revealed SABOLICK poked her nipples with a sewing needle, used a lighter to burn her
nipples, pulled her hair, used panty hose to tie her up and strangle her, inserted an object in
her anus, had the Minor Victim drink his urine, and then urinated in Minor Victim’s mouth
and on her body. Minor Victim also confirmed that SABOLICK photographed her nude
body and genitalia during this encounter using his phone. Minor Victim also confirmed that
she and SABOLICK had engaged in sex acts in both the state of West Virginia and the state
of Ohio.

When asked how Minor Victim and SABOLICK communicated, Minor Victim stated that
she both called and texted with SABOLICK using her cellphone. In addition, Minor Victim
indicated that she also communicated with SABOLICK on the social media applications
Instagram and Facebook.

WCSO then added the charges of Pandering Sexually Oriented Material Involving a Minor,
Possession of Criminal Tools, Interference with Custody/Taking a Child Across State Lines
to SABOLICK’s arrest.

On July 24, 2021, a search warrant was executed at 300 Coon Run Road in Lower Salem,
Ohio. Law enforcement observed the structure to be the hunting cabin where SABOLICK
took Minor Victim to engage in sexual intercourse. The investigation also revealed that the
interior of the cabin matched the background of the sexually explicit photographs taken of
Minor Victim that were recovered on SABOLICK’s Samsung cellphone. WCSO seized
numerous items from the hunting cabin, including a black plastic spoon, soiled paper
towels/napkins, a black and gray spatula, a deer blanket, and a white pill capsule. In addition
to the items seized, photographs were taken of the interior of the hunting cabin.

On July 27, 2021, a search warrant was obtained for the three digital media devices
recovered from SABOLICK’s person the night of his arrest. More specifically, the search
warrant related to the Samsung cellphone, an Apple iPhone, and USB flash drive.

Finally, on July 28, 2021, WCSO executed a search warrant on the 2004 Mercury
Mountaineer, bearing Ohio registration JFS4611, which is the vehicle SABOLICK was
driving the Minor Victim in the night of his arrest. Recovered from that Mercury
Mountaineer were numerous items, including panty hose, lubricant, and a box of t-pins.

On July 29, 2021, WCSO contacted your affiant for potential federal investigation and
charges. Your affiant reviewed information and reports provided and subsequently obtained
a federal search warrant for all of the devices that had been seized pursuant to the search
warrants obtained by WCSO.
Case: 2:21-mj-00593-EPD Doc #: 1 Filed: 09/13/21 Page: 6 of 8 PAGEID #: 6

17. In September 2021, pursuant to the federal search warrant, your affiant initiated forensic
examinations of SABOLICK’s Samsung cell phone. During the forensic examination, your
affiant observed the following four sexually explicit images of the Minor Victim:

a, File 20210724 014424.ipg depicting the Minor Victim fully nude on a bed. In
the image, Minor Victim’s face, breasts, and nude vagina aré all exposed.

b. File 20210724 014432.ipg depicting the Minor Victim’s nude torso and nude
vagina on the bed with the focus of the image being the Minor Victim’s nude
vagina.

c. File 20210724 _020023.ipg depicting the Minor Victim nude on a bed, with the
focus of the photograph on the buttocks of the Minor Victim. Your affiant
observed that a black serving spoon is inserted into the anus of the Minor Victim.
Your affiant further noted that the black spoon recovered from the hunting cabin
appeared to be this same spoon inserted into the anus of the Minor Victim.

d. File 20210724 014338.jpg depicting Minor Victim’s lower back and thighs
laying nude on her stomach with her legs spread. Your affiant noted that the
focus of the image is on the exposed nude vagina and buttocks of the Minor
Victim.

18. Further metadata associated with these four images indicated that they all had been taken on
the Samsung cellular phone recovered from SABOLICK. In addition, the GPS location data
revealed that the images were taken on July 24, 2021, at or near the location of 300 Coon
Run Road.

19. The forensic examination of SABOLICK’s cellphone so far as reviewed by your affiant has
also revealed 16 images depicting prepubescent and pubescent minor females in various
stages of undress engaged in the lascivious display of their genitalia.

20. Based upon the above information, your affiant believes there is probable cause to believe
James SABOLICK has committed violations of Title 18 United States §§ 2251(a) and
2252(a)(4)(B), the production, and/or possession of child pornography; and Title 18 United
States § 2423(b), the travel with intent to engage in illicit sexual conduct. Therefore, your
affiant respectfully requests this court issue a criminal complaint and arrest warrant.

Kyle Galbreath
Special Agent
Homeland Security Investigations

Sworn to and subscribed before me this 13" day of September, 2021.
Case: 2:21-mj-00593-EPD Doc #: 1 Filed: 09/13/21 Page: 7 of 8 PAGEID #: 7

ae i)
Elizabeth A. en
United States Mapistene on
United States District Court

Southern District of Ohio

 
Case: 2:21-mj-00593-EPD Doc #: 1 Filed: 09/13/21 Page: 8 of 8 PAGEID #: 8

  

Late

ths AS se 4

ie te : ve BENS

Juans te ed ey

{ i Was W, mead AL Vteeetd sid

‘exe “Sie sapligatial. sdirdaby kA tedigis basil?
. wih

BOY
